Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 1 of 23 Page ID
                                #:26469


  1 CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
  2 Peter A. Schey (Cal. Bar No. 58232)
    Carlos Holguín (Cal. Bar No. 90754)
  3 256 South Occidental Boulevard
  4 Los Angeles, CA 90057
    Telephone: (213) 388-8693
  5 Facsimile: (213) 386-9484
  6 Email: pschey@centerforhumanrights.org
           crholguin@centerforhumanrights.org
  7
  8 ORRICK, HERRINGTON & SUTCLIFFE LLP
    Elena Garcia (Cal. Bar No. 299680)
  9 egarcia@orrick.com
 10 777 South Figueroa Street, Suite 3200
    Los Angeles, CA 90017
 11 Telephone: (213) 629-2020
 12 Attorneys for plaintiffs (listing continues on following page)
 13
 14                                UNITED STATES DISTRICT COURT

 15
 16                       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                  )
 17   JENNY LISETTE FLORES, et al.,          )    Case CV 85-4544 DMG-AGRx
                                             )
 18                 Plaintiffs,              ) NOTICE OF MOTION AND MOTION
                                             ) FOR AWARD OF ATTORNEYS’
 19          - vs -                          ) FEES; MEMORANDUM IN SUPPORT
                                             ) OF MOTION
 20   WILLIAM BARR, ATTORNEY GENERAL )
       OF THE UNITED STATES, et al.,         ) Hearing June 28, 2019 9:30 AM
 21                                          )
                    Defendants.              ) [HON. DOLLY M. GEE]
 22                                       _

 23
 24
 25
 26
 27
 28

                                               i
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 2 of 23 Page ID
                                #:26470


 1     Plaintiffs’ counsel, continued:
 2     LA RAZA CENTRO LEGAL, INC.
       Michael S. Sorgen (Cal. Bar No. 43107)
 3     474 Valencia Street, #295
       San Francisco, CA 94103
 4     Telephone: (415) 575-3500
 5
       THE LAW FOUNDATION OF SILICON VALLEY
 6     LEGAL ADVOCATES FOR CHILDREN AND YOUTH
       Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
 7
       Katherine H. Manning (Cal. Bar No. 229233)
 8     Annette Kirkham (Cal. Bar No. 217958)
       4 North Second Street, Suite 1300
 9
       San Jose, CA 95113
10     Telephone: (408) 280-2437
       Facsimile: (408) 288-8850
11
       Email: jenniferk@lawfoundation.org
12      kate.manning@lawfoundation.org
        annettek@lawfoundation.org
13
14     Of counsel:

15     YOUTH LAW CENTER
       Virginia Corrigan (Cal. Bar No. 292035)
16     832 Folsom Street, Suite 700
17     San Francisco, CA 94104
       Telephone: (415) 543-3379
18
       ///
19
20
21
22
23
24
25
26
27
28
  ii                              Plaintiffs’ Motion for Attorneys’ Fees
                                                  - ii -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 3 of 23 Page ID
                                #:26471


 1                           NOTICE OF MOTION AND MOTION
 2          To Defendants and their Attorneys of Record:
 3
            Plaintiffs hereby give notice that on June 28, 2019, at 9:30 AM, or as soon
 4
 5    thereafter as the matter may be heard, they will and hereby do move the Court for
 6    an award of attorneys’ fees under the Equal Access to Justice Act (“EAJA”), for
 7
      work performed opposing Defendants’ Ex Parte Application for Limited Relief
 8
 9    from the Settlement Agreement, resolved by this Court’s Order Denying
10    Defendants’ Ex Parte Application for Limited Relief from Settlement Agreement
11
      [Dkt. # 455]. Plaintiffs allege (1) they are the prevailing party; (2) the position of
12
13    Defendants,both before and throughout this litigation, was without substantial
14    justification; and (3) no special circumstances make an award of fees unjust.
15
            This application is based on the annexed Memorandum of Points and
16
17    Authorities, the exhibits filed concurrently herewith, and the record of proceedings
18    herein.
19
      Dated: May 28, 2019.                        Respectfully submitted,
20
21                                                CENTER FOR HUMAN RIGHTS &
                                                  CONSTITUTIONAL LAW
22                                                Peter A. Schey
                                                  Carlos Holguín
23                                                ORRICK, HERRINGTON & SUTCLIFFE LLP
24                                                Elena Garcia

25                                                LA RAZA CENTRO LEGAL, INC.
                                                  Michael S. Sorgen
26
                                                  THE LAW FOUNDATION OF SILICON VALLEY
27                                                LEGAL ADVOCATES FOR CHILDREN AND
28                                                YOUTH
  1                               Plaintiffs’ Motion for Attorneys’ Fees
                                                  -1-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 4 of 23 Page ID
                                #:26472


 1                                           Jennifer Kelleher Cloyd
 2                                           Katherine H. Manning
                                             Annette Kirkham
 3
                                             Of counsel:
 4
                                             YOUTH LAW CENTER
 5                                           Virginia Corrigan
 6
                                             /s/Peter Schey
 7
                                             ///
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
  2                          Plaintiffs’ Motion for Attorneys’ Fees
                                             -2-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 5 of 23 Page ID
                                #:26473


  1                                                TABLE OF CONTENTS
  2
      I. INTRODUCTION ............................................................................................... 1
  3
  4 II. PLAINTIFFS QUALIFY FOR AN AWARD OF EAJA FEES AND
         COSTS. ........................................................................................................... 2
  5
    A    Plaintiffs are prevailing parties. ...................................................................... 2
  6
  7 B    Plaintiffs’ net worth is far less than $2,000,000. ............................................ 3
  8 C          EAJA fees may be awarded for work to protect a consent decree. ................ 4
  9 D     Defendants’ position lacked substantial justification. ..................................... 5
 10
    III. LODESTAR CALCULATION. ....................................................................... 9
 11
    IV. SPECIAL FACTORS WARRANT A FEE AWARD AT MARKET
 12       RATES FOR PLAINTIFFS’ SENIOR COUNSEL. .................................... 10
 13
    A     Plaintiffs’ Class Counsel possess distinctive knowledge and
 14       specialized skill that was needful to the litigation. ....................................... 12
 15 B   Other qualified attorneys unavailable. .......................................................... 14
 16
    V. CONCLUSION ................................................................................................ 14
 17
    ///
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                 i
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 6 of 23 Page ID
                                #:26474


 1
                                                    TABLE OF AUTHORITIES
 2
          Cases
 3
 4 United States v. 22249 Dolorosa St., 190 F.3d 977 (9th Cir. 1999)........................... 7
 5 Animal Lovers Vol. Assn. v. Carlucci, 867 F.2d 1224 (9th Cir. 1989)..................... 11
 6 Balla v. Idaho, 677 F.3d 910 (9th Cir. 2012) ............................................................. 5
 7
   Buchannon Bd. & Care Home, Inc. v. West Virginia Dep’t of Health and Human
 8   Res., 532 U.S. 598, 121 S. Ct. 1835, 149 L. Ed. 2d 855 (2001) ............................. 5
 9 Bullfrog Films, Inc. v. Wick, 959 F.2d 782 (9th Cir. 1992)........................................ 7
10
   Cobell v. Norton, 407 F. Supp. 2d 140 (D. D.C. 2005) .............................................. 6
11
   Fang v. Gonzales, No. 03-71352, 2006 WL 5669901, *3 (9th Cir. Oct. 30, 2006)
12    (Unpub. Disp.) ...................................................................................................... 13
13
   Gutierrez v. Barnhart, 274 F.3d 1255 (9th Cir. 2001) ............................................... 7
14
   Hensley v. Eckerhart, 461 U.S. 424, 103 S. Ct. 1933, 76 L.Ed.2d 40 (1983) .......... 11
15
16 In re Mgndichian, 312 F. Supp. 2d 1250 (C.D. Cal. 2003) ........................................ 9
17 Jeff D. v. Andrus, 899 F.2d 753 (9th Cir. 1989) ......................................................... 7
18 Kali v. Bowen, 854 F.2d 329 (9th Cir. 1988) ............................................................. 8
19 Keith v. Volpe, 833 F.2d 850 (9th Cir. 1987) ......................................................... 5, 6
20
   Love v. Reilly, 924 F.2d 1492 (9th Cir. 1991) ............................................................ 7
21
   Muhur v. Ashcroft, 382 F.3d 653 (7th Cir. 2004) ..................................................... 13
22
23 Nadarajah v. Holder, 569 F.3d 906 (9th Cir. 2009) .......................................... 13, 16
24 Orantes-Hernandez v. Holder, 713 F. Supp. 2d 929 (C.D. Cal. 2010) .................... 13
25 Oregon Environmental Council v. Kunzman, 817 F.2d 484 (9th Cir. 1987) ............. 7
26
   Pennsylvania v. Delaware Valley Citizens' Council for Clean Air, 478 U.S. 546
27   (1986) ..................................................................................................................... 6
28
  ii                                           Plaintiffs’ Motion for Attorneys’ Fees
                                                                - ii -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 7 of 23 Page ID
                                #:26475


 1 Perez-Arellano v. Smith, 279 F.3d 791 (9th Cir. 2002) .............................................. 5
 2
   Pierce v. Underwood, 487 U.S. 552 (1988) ......................................................... 8, 13
 3
   Prandine v. National Tea Co., 585 F.2d 47 (3d Cir. 1978) ...................................... 12
 4
   Prison Legal News v. Schwarzenegger, 608 F.3d 446 (9th Cir. 2010) ...................... 5
 5
 6 Scarborough v. Principi, 541 U.S. 401, 24 S. Ct. 1856, 158 L. Ed. 2d 674 (2004)4, 9
 7 Stanford Dailey v. Zurcher, 64 F.R.D. 680 (N.D. Cal. 1974) .................................. 12
 8 Thangaraja v. Gonzales, 428 F.3d 870 (9th Cir. 2005) ........................................... 12
 9   Statutes
10 28 U.S.C. § 2412(d) .................................................................................................... 4
11 28 U.S.C. § 2412(d)(1)(A) ......................................................................................... 4
12
       Pub. L. No. 96-481, 94 Stat. 2325 .............................................................................. 3
13
       110 Pub. L. 457, 122 Stat. 5044 ............................................................................... 14
14
       Homeland Security Act of 2002, Pub. L. 107-296, 116 Stat. 2135 .......................... 14
15
          ///
16
17
18
19
20
21
22
23
24
25
26
27
28
 iii                                         Plaintiffs’ Motion for Attorneys’ Fees
                                                             - iii -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 8 of 23 Page ID
                                #:26476


 1    I.    INTRODUCTION
 2
            Plaintiffs apply for an award of attorney’s fees and costs incurred in this
 3
 4    Court and in the Ninth Circuit Court of Appeals to prosecute Defendants’ Ex Parte
 5    Application for Limited Relief from the Settlement Agreement (“Settlement”).
 6
            On July 9, 2018, the district court denied Defendants’ Ex Parte Application
 7
 8    for Limited Relief from the Settlement Agreement finding that the Ex Parte
 9    Application is procedurally improper and wholly without merit. Order Denying
10
      Defendants’ Ex Parte Application for Limited Relief from Settlement Agreement
11
12    [Dkt. # 455] (“July 9, 2018, Order”).
13          Plaintiffs now apply pursuant to the Equal Access to Justice Act, 28 U.S.C. §
14
      2412(d) (“EAJA”), for an award of attorney’s fees and costs incurred in securing
15
16    the July 9, 2018, Order, in the total amount of $42,359.00.
17          The EAJA allows litigants to recover fees and costs in actions certain against
18
      the United States, thus encouraging the vindication of rights by persons who would
19
20    otherwise be deterred from challenging governmental action because of the expense
21    of litigation. Pub. L. No. 96-481, 94 Stat. 2325. In pertinent part, the EAJA
22
      provides:
23
24          Except as otherwise specifically provided by statute, a court shall award to a
            prevailing party other than the United States fees and other expenses, in
25          addition to any costs awarded pursuant to subsection (a), incurred by that
26          party in any civil action (other than cases sounding in tort), including
            proceedings for judicial review of agency action, brought by or against the
27
            United States in any court having jurisdiction of that action, unless the court
28          finds that the position of the United States was substantially justified or that
  1                              Plaintiffs’ Motion for Attorneys’ Fees
                                                 -1-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 9 of 23 Page ID
                                #:26477


 1         special circumstances make an award unjust.
 2
     28 U.S.C. § 2412(d)(1)(A).
 3
 4         As will be seen, Plaintiffs satisfy all requirements for an award of EAJA fees
 5   and costs; the Court should accordingly grant the instant motion and award fees and
 6
     costs as herein requested.
 7
 8   II.   PLAINTIFFS QUALIFY FOR AN AWARD OF EAJA FEES AND COSTS.
 9         Pursuant to 28 U.S.C. § 2412(d) “eligibility for a fee award in any civil
10
     action requires: (1) that the claimant be ‘a prevailing party’; (2) that the
11
12   Government’s position was not ‘substantially justified’, (3) that no ‘special
13   circumstances make an award unjust’; and (4) pursuant to 28 U.S.C. § 2412(d), that
14
     any fee application be submitted to the court within 30 days of final judgment in the
15
16   action and be supported by an itemized statement.” Ibrahim v. U.S. Department of
17   Homeland Sec., 912 F.3d 1146, 1167 (9th Cir. 2019) (en banc) (quoting Comm’r,
18
     I.N.S. v. Jean, 496 U.S. 154, 158 (1990)).
19
20         Once this showing is made, the burden shifts to the Government to prove that
21   its position, both before and during the litigation, was substantially justified or that
22
     special circumstances make an award of attorney’s fees unjust. Scarborough v.
23
24   Principi, 541 U.S. 401, 416-17, 124 S. Ct. 1856, 158 L. Ed. 2d 674 (2004).
25
           A.     Plaintiffs are prevailing parties.
26
           Under the EAJA, a party prevails when it has been granted “some relief by a
27
28 court.” Buchannon Bd. & Care Home, Inc. v. West Virginia Dep’t of Health and
  2                        Plaintiffs’ Motion for Attorneys’ Fees
                                            -2-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 10 of 23 Page ID
                                #:26478


  1    Human Res., 532 U.S. 598, 603, 121 S. Ct. 1835, 149 L. Ed. 2d 855 (2001).1 To
  2
       prove prevailing party status, an EAJA petitioner must establish: (1) a “material
  3
  4    alteration of the legal relationship of the parties,” and (2) a “judicial imprimatur on
  5    the change.” Id. at 604-05.
  6
             A party prevails when it has obtained an enforceable settlement or consent
  7
  8    decree, and for work to achieve compliance with a settlement’s terms . Prison Legal
  9    News v. Schwarzenegger, 608 F.3d 446, 451-52 (9th Cir. 2010); Keith v. Volpe,
 10
       833 F.2d 850, 857 (9th Cir. 1987); see also Balla v. Idaho, 677 F.3d 910, 918 (9th
 11
 12    Cir. 2012) (work for “compliance monitoring” of settlement compensable).
 13          The district court’s July 9, 2018, Order denied, “(1) an exemption from the
 14
       Flores Agreement’s release provision so that Immigration and Customs
 15
 16    Enforcement (‘ICE’) may detain alien minors who have arrived with their parents
 17    or legal guardian together in ICE family residential facilities, and (2) an exemption
 18
       from the Flores Agreement’s state licensure requirement,” as being “procedurally
 19
 20    improper and wholly without merit.” Id. at 1 and 7. Plaintiffs clearly prevailed and
 21    accordingly satisfy the first requirement for an EAJA fee award.
 22
             B.     Plaintiffs’ net worth is far less than $2,000,000.
 23
 24          Pursuant to 28 U.S.C. § 2412(d)(2)(B)(i), a party’s “net worth [must] not
 25
 26    1Although Buckhannon involved non-EAJA fee-shifting statutes, this Court has
       held that the requirements of a prevailing party announced in that decision are
 27    applicable to EAJA awards as well. Perez-Arellano v. Smith, 279 F.3d 791, 793
 28    (9th Cir. 2002).
   3                                 Plaintiffs’ Motion for Attorneys’ Fees
                                                     -3-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 11 of 23 Page ID
                                #:26479


  1   exceed $2,000,000 at the time the civil action was filed...”
  2
            The original plaintiffs in this action were indigent at the time this action
  3
  4   commenced. Declaration of Peter Schey, May 28, 2019, ¶ 11 (“Schey Dec.”).
  5   Further, it is virtually self-evident that plaintiff class members are generally
  6
      indigent as well. By definition, they are immigrant or refugee youth in federal
  7
  8   custody because the Government wishes to remove them. Settlement ¶¶ 10- 11; see
  9   also Schey Dec. ¶ 11 (Flores plaintiff class members are detained and indigent).
 10
            Plaintiffs accordingly meet the second requirement for an EAJA fee award.
 11
 12   See Cobell v. Norton, 407 F. Supp. 2d 140, 148-49 (D. D.C. 2005) (“affidavits
 13   signed by the class representatives, attesting to the fact that their net worth fell
 14
      within EAJA statutory guidelines at the time the litigation was initiated ... amply
 15
 16   satisfy the requirements of the statute for the entire class.”).
 17         C.     EAJA fees may be awarded for work to protect a consent decree.
 18
            In Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478
 19
 20   U.S. 546, 558-559, 106 S. Ct. 3088, 92 L.Ed.2d 439 (1986), the plaintiff obtained a
 21   consent decree and thereafter conducted additional litigation and administrative
 22
      advocacy to protect that decree. The Court held the plaintiff entitled to recover
 23
 24   attorney’s fees and costs for this post-settlement work. 478 U.S. at 558-60.
 25
            Following Delaware Valley, numerous courts have affirmed litigants’ right to
 26
      recover attorney’s fees and costs for work to enforce court-approved settlements.
 27
 28 E.g., Keith v. Volpe, 833 F.2d 850, 857 (9th Cir. 1987) (“the district court here ‘was
   4                            Plaintiffs’ Motion for Attorneys’ Fees
                                                 -4-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 12 of 23 Page ID
                                #:26480


  1    entitled to believe that relief [for the plaintiffs under the consent decree] would
  2
       occur more speedily and reliably’ if the [plaintiffs] engaged in these monitoring
  3
  4    activities, and this post-judgment monitoring by the [plaintiffs] was, therefore, ‘a
  5    necessary aspect of plaintiffs’ “prevailing”’ in the case.’”); Jeff D. v. Andrus, 899
  6
       F.2d 753, 765 (9th Cir. 1989) (plaintiffs entitled to attorney’s fees for work
  7
  8    subsequent to the settlement despite waiving pre-settlement fees; “issues in these
  9    appeals are separate from the settlement of the underlying litigation and the waiver
 10
       of attorney’s fees in the settlement does not affect our disposition here.”).2
 11
 12          D.     Defendants’ position lacked substantial justification.
 13          Because Plaintiffs both prevailed and meet the EAJA’s net worth standard,
 14
       “an award of fees is mandatory under the EAJA unless the government’s position is
 15
 16    substantially justified or special circumstances exist that make an award of fees
 17    unjust.” Love v. Reilly, 924 F.2d 1492, 1495 (9th Cir. 1991). Defendants must carry
 18
       the burden of proof with respect to both factors. Id.; see also Ibrahim, 912 F.3d at
 19
 20    1167; Oregon Environmental Council v. Kunzman, 817 F.2d 484, 498 (9th Cir.
 21    1987); United States v. 22249 Dolorosa St., 190 F.3d 977, 982 (9th Cir. 1999).3
 22
 23    2In both Keith and Jeff D., the court reviewed fees awarded under 42 U.S.C. §
 24    1988. However, identical principles apply to an award of post-judgment attorney’s
       fees under the EAJA. Bullfrog Films, Inc. v. Wick, 959 F.2d 782, 786 (9th Cir.
 25    1992).
 26    3In evaluating the Government’s showing, courts consider conduct both prior to
 27    and during litigation. Gutierrez v. Barnhart, 274 F.3d 1255, 1259 (9th Cir. 2001)
       (“Thus we ‘must focus on two questions: first, whether the government was
 28    substantially justified in taking its original action; and, second, whether the
   5                               Plaintiffs’ Motion for Attorneys’ Fees
                                                   -5-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 13 of 23 Page ID
                                #:26481


  1           “The test for whether the government is substantially justified is one of
  2
       ‘reasonableness.’” Gonzalez v. Free Speech Coal., 408 F. 3d 613, 618 (9th Cir.
  3
  4    2005). “Put another way, substantially justified means there is a dispute over which
  5    ‘reasonable minds could differ.’” Id. (quoting League of Women Voters v. FCC,
  6
       798 F.2d 1255, 1260 (9th Cir. 1986)); see also Pierce v. Underwood, 487 U.S. 552,
  7
  8    566 n.2 (1988) (position can be substantially justified “even though it is not correct
  9    . . . if it has a reasonable basis in law and fact”).
 10
              In analyzing the reasonableness of the Government’s position, a court
 11
 12    considers the totality of the circumstances, which incorporates both the underlying
 13    governmental action and the Government’s trial court position. Gutierrez v.
 14
       Barnhart¸274 F.3d 1255, 1258 (9th Cir. 2001) (“This we ‘must focus on two
 15
 16    questions: first, whether the government was substantially justified in taking its
 17    original action; and, second, whether the government was substantially justified in
 18
       defending the validity of the action in court.’”); Kali v. Bowen, 854 F.2d 329, 332
 19
 20    (9th Cir. 1998) (inquiry includes whether both the original action and the defense of
 21    the action was substantially justified); see also Rawlings v. Heckler, 725 F.2d 1192,
 22
 23
       government was substantially justified in defending the validity of the action in
 24    court.’”).
 25     “To show substantial justification for [its] position, the [Government] has the
 26    burden of establishing that the conduct had a ‘reasonable basis both in law and
       fact.’” Kali v. Bowen, 854 F.2d 329, 332 (9th Cir. 1988) (quoting Pierce v.
 27    Underwood, 487 U.S. 552, 565, 108 S. Ct. 2541, 101 L.Ed.2d 490 (1988))
 28    (emphasis added).
   6                                Plaintiffs’ Motion for Attorneys’ Fees
                                                    -6-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 14 of 23 Page ID
                                #:26482


  1    1196 (9th Cir. 1984). Moreover, “the EAJA – like other fee-shifting statutes –
  2
       favors treating a case as an inclusive whole, rather than as atomized line-items.”
  3
  4    Ibrahim, 912 F.3d at 1169 (quoting Jean, 496 U.S. at 161-62).
  5          Plaintiffs have alleged that Defendants’ position was without substantial
  6
       justification and that no special circumstances make a fee award unjust. Such
  7
  8    allegations suffice to shift the burden to Defendants to show that their position was
  9    substantially justified or that special circumstances would make a fee award unjust. 4
 10
       Scarborough v. Principi, supra, 541 U.S. at 416-17; In re Mgndichian, 312 F.
 11
 12    Supp. 2d 1250, 1255 (C.D. Cal. 2003) (prevailing party need only “by alleg[e] that
 13    the government's position was not substantially justified and that no special
 14
       circumstances exist that make an award unjust.”); 28 U.S.C. § 2412(d) (“A party
 15
 16
       4 In all events, Defendants’ attempted to create (1) an exemption from the Flores
       Agreement’s release provision so that Immigration and Customs Enforcement
 17    (“ICE”) may detain minors who have arrived with their parents or legal guardian
 18    together in ICE family residential facilities, and (2) an exemption from the Flores
       Agreement’s state licensure requirement. Defendants’ positions were without
 19    justification, substantial or otherwise. See e.g., July 09 Order at 1-2 (“Defendants’
 20    Ex Parte Application is a thinly veiled motion for reconsideration without any
       meaningful effort to comply with the requirements of Local Rule 7-18”). On July
 21    24, 2015, the Court denied Defendants’ motion seeking to modify the Flores
 22    Agreement “on the same grounds now raised anew in Defendants’ Ex Parte
       Application.” Id. (citation omitted). In short, Defendants have run afoul of Local
 23    Rule 7-18 because the Ex Parte Application “repeat[s] . . . oral or written argument
 24    made in support of the earlier Motion to Amend C.D. Ca. L.R. 7-18.” Id. Even if
       Local Rule 7-18 did not bar Defendants’ Ex Parte Application, “it would still fail
 25    under the Rule 60(b) analysis. The Court’s July 24, 2015 Order analyzed in great
 26    detail the relevant Flores Agreement language and applicable legal authorities,
       responding to the same changed circumstances that the parties could not have
 27    foreseen at the time of their Agreement, it is unnecessary to replow the same
 28    familiar territory.” Id. (citation omitted).
   7                              Plaintiffs’ Motion for Attorneys’ Fees
                                                  -7-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 15 of 23 Page ID
                                #:26483


  1   seeking an award of fees ... shall also allege that the position of the United States
  2
      was not substantially justified.”).
  3
  4         Nevertheless, it is clear in this case that the Government’s arguments for
  5   exemptions from the Flores Settlement lacked substantial justification.
  6
            First, Defendants “deterrence” argument has previously been considered and
  7
  8   rejected by the district court.
  9         Second, Defendants’ influx argument has previously been considered and
 10
      rejected by this Court and the Ninth Circuit Court of Appeals.
 11
 12         Third, Defendants’ statistics and other available evidence shows that
 13   Defendants were not in May-June 2018 facing an unanticipated surge in family
 14
      apprehensions warranting a modification of the Flores Settlement.
 15
 16         Fourth, Defendants’ proposed “narrow modification” to eliminate
 17   accompanied class member’s right to prompt release was not a “narrow”
 18
      modification nor was it necessary to allow families to stay together. Paragraph 14
 19
 20   of the Settlement provides an alternative to detention for a child if a parent decides
 21   it is in his or her child’s best interest to be released under Paragraph 14.
 22
            Fifth, Defendants’ proposed “narrow modification” to eliminate the option of
 23
 24   class members to be house in licensed facilities was not a “narrow” modification
 25
      nor was it necessary to allow families to stay together. The district court had
 26
      already ruled: “The purpose of the licensing provision is to provide class members
 27
 28 the essential protection of regular and comprehensive oversight by an independent
   8                             Plaintiffs’ Motion for Attorneys’ Fees
                                                  -8-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 16 of 23 Page ID
                                #:26484


  1    child welfare agency.” Chambers Order [Dkt. # 177] at 14. Defendants offered no
  2
       significant change in circumstances warranting revision of Paragraph 19 of the
  3
  4    Agreement so that it’s terms would no longer apply to accompanied children.
  5           As the district court pointed out, “Defendants have not shown that applying
  6
       the Flores Agreement ‘prospectively is no longer equitable[,] (citation omitted) or
  7
  8    that ‘manifest injustice’ will result if the Agreement is not modified.” July 9, 2018,
  9    Order at 7.
 10
       III.          LODESTAR CALCULATION.
 11
 12           A “lodestar” figure for the amount of fees Plaintiffs should recover is

 13    calculated by multiplying the number of hours counsel reasonably dedicated by the
 14
       inflation-adjusted EAJA hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433, 103
 15
 16    S. Ct. 1933, 76 L.Ed.2d 40 (1983).5

 17           The inflation-adjusted EAJA base rates for the periods counsel worked on the
 18
       instant matter appear at
 19
 20    www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last visited May 22,
 21    2019).6
 22
 23
       5An increase over the base rate to account for inflation is granted in all but unusual
 24    circumstances. Animal Lovers Vol. Assn. v. Carlucci, 867 F.2d 1224, 1227 (9th Cir.
 25    1989).
 26    6Prior to 1996 the EAJA set a base rate of $75 per hour. 28 U.S.C. § 2412(d)(2)(A)
       (1994). In 1996 Congress increased the base rate to $125 per hour for cases
 27    commenced on or after March 29, 1996. Sorenson v. Mink, 239 F.3d 1140, 1145
 28    (9th Cir. 2001).
   9                              Plaintiffs’ Motion for Attorneys’ Fees
                                                  -9-
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 17 of 23 Page ID
                                #:26485


  1          The hours counsel devoted to prosecuting this action, adjusted for time that
  2
       was poorly documented or excessive, appear in the itemized time records annexed
  3
  4    to the declarations of Plaintiffs’ counsel. Schey Dec. ¶ 10 and Exhibit A;
  5    Declaration of Virginia Corrigan, May 2, 2019, Exhibit 2 (“Corrigan”); Declaration
  6
       of Rachel Leach (“Leach”), Exhibit 3; Declaration of Laura Diamond (“Diamond”),
  7
  8    Exhibit 4.7 These hours multiplied by the Court’s inflation-adjusted base rates yield
  9    a lodestar fee request of $ $42,359.00.
 10
             As will be seen, however, the Court should award Class Counsel fees at
 11
 12    hourly rates above the inflation-adjusted EAJA rate.
 13    IV.   SPECIAL FACTORS WARRANT A FEE AWARD AT MARKET RATES FOR PLAINTIFFS’
 14    SENIOR COUNSEL.

 15          The EAJA authorizes the Court to award attorney’s fees at market rates
 16
       where there is a “limited availability of qualified attorneys for the proceedings
 17
 18    involved,” or where plaintiffs’ counsel possess “distinctive knowledge” and

 19    “specialized skill” that was “needful to the litigation in question” and “not available
 20
       elsewhere at the statutory rate.” Thangaraja v. Gonzales, 428 F.3d 870, 876 (9th
 21
 22    Cir. 2005); see also Pierce v. Underwood, 487 U.S. 552, 572, 108 S. Ct. 2541, 101
 23
       The Court’s calculations appear to adjust the 1996 rate for inflation. Since this
 24    action commenced in 1985, it would appear the applicable base rate is $75 per hour.
 25    Inflation adjustments to the $75 rate appear in Exhibit C to the Declaration of Peter
       Schey, supra. They differ little from the Court’s hourly rates.
 26
       7Time spent preparing the instant EAJA motion is also compensable. See Prandine
 27    v. National Tea Co., 585 F.2d 47, 54 (3d Cir. 1978); Stanford Dailey v. Zurcher, 64
 28    F.R.D. 680 (N.D. Cal. 1974).
  10                              Plaintiffs’ Motion for Attorneys’ Fees
                                                 - 10 -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 18 of 23 Page ID
                                #:26486


  1   L.Ed.2d 490 (1988) (“Examples . . . would be an identifiable practice specialty such
  2
      as patent law, or knowledge of foreign law or language.”).
  3
  4         In Nadarajah v. Holder, 569 F.3d 906, 912 (9th Cir. 2009), this Court held
  5   this test satisfied where counsel had “distinctive knowledge and specialized skill in
  6
      immigration law and, in particular, constitutional immigration law and litigation
  7
  8   involving the rights of detained immigrants.” See also Fang v. Gonzales, No. 03-
  9   71352, 2006 WL 5669901, *3 (9th Cir. Oct. 30, 2006) (Unpub. Disp.) (“Counsel
 10
      Smith’s specialized skills and distinctive ‘knowledge of . . . particular, esoteric
 11
 12   nooks and crannies of immigration law,’ ... enabled her to ... to succeed in obtaining
 13   relief from removal for Fang,” quoting Muhur v. Ashcroft, 382 F.3d 653, 656 (7th
 14
      Cir. 2004)). This Court accordingly awarded the prevailing party’s most
 15
 16   experienced attorney fees at $500 per hour. 569 F.3d at 912-15.
 17         In Orantes-Hernandez v. Holder, 713 F. Supp. 2d 929 (C.D. Cal. 2010), the
 18
      Government moved to dissolve an injunction requiring immigration authorities to
 19
 20   follow specific procedures when detaining, processing and removing Salvadoran
 21   nationals. The court largely denied the motion, and the plaintiffs sought EAJA fees
 22
      at market rates because defending against the Government’s motion required
 23
 24   specialized knowledge of, inter alia, the history of the litigation that had resulted in
 25
      the injunction. Id. at 959-60.
 26
            The district court awarded fees at $625-675 for senior counsel. Id. at 964. In
 27
 28 addition to requiring special knowledge of immigration law and procedure, the
  11                            Plaintiffs’ Motion for Attorneys’ Fees
                                                - 11 -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 19 of 23 Page ID
                                #:26487


  1   court held, the prevailing parties’ counsel has specialized knowledge of the
  2
      proceedings that had led to the entry of the challenged injunction, id. at 960, and
  3
  4   had specialized skills—including proficiency in Spanish—that were necessary to
  5   defend the injunction. Id.
  6
            A.     Plaintiffs’ Class Counsel possess distinctive knowledge and
  7
  8         specialized skill that was needful to the litigation.
  9         As in Orantes and Nadarajah, Plaintiffs’ counsel here have extensive
 10
      experience, knowledge and specialized skill in immigration law, youth law, and
 11
 12   more particularly, the rights of detained immigrant and refugee juveniles as they
 13   exist at the intersection of the Settlement, the Homeland Security Act of 2002, Pub.
 14
      L. 107-296, 116 Stat. 2135 (“HSA”), the William Wilberforce Trafficking Victims
 15
 16   Protection Reauthorization Act of 2008, 110 Pub. L. 457, 122 Stat. 5044
 17   (“TVPRA”), and the United States Constitution.
 18
            First, Plaintiffs’ counsel are highly skilled litigators with vast expertise in
 19
 20   representing immigrants, refugees and youth.
 21         Plaintiffs’ class counsel Schey has knowledge and highly specialized skill in
 22
      immigration law, and in particular, the rights of immigrant and refugee children.
 23
 24   See Exhibits 1 and 2. As reflected in his declaration, class counsel in this case is
 25
      among the leading attorneys in the nation litigating cases involving the rights of
 26
      immigrants and refugees. He has successfully litigated multiple statewide and
 27
 28 nationwide class actions cases involving the rights of immigrant youth for over 35
  12                           Plaintiffs’ Motion for Attorneys’ Fees
                                               - 12 -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 20 of 23 Page ID
                                #:26488


  1   years. Id.
  2
            Here, prosecuting Plaintiffs’ action required specialized expertise in
  3
  4   immigration law and the Flores Agreement to the interpretation of federal consent
  5   decrees as these distinct areas of the law affect a discrete and otherwise defenseless
  6
      subclass: immigrant and refugee youth in federal detention facilities. Distinctive
  7
  8   knowledge of the Flores Agreement, the meaning of its terms under federal
  9   immigration laws, and the Government’s policies and practices in implementing the
 10
      Agreement, as well as the ability to converse in Spanish, were necessary to the
 11
 12   successful resolution of this litigation. See Schey Dec. ¶ 6.
 13         Vindicating the rights of children in ICE custody required far more than skill
 14
      in enforcing contracts: it required specialized expertise in the intersection of
 15
 16   multiple sources of law as it affects a discrete and vulnerable subclass: immigrant
 17   and refugee youth in ICE custody. Opposing Defendants’ effort to terminate the
 18
      settlement for accompanied minors required a deep understanding of (i) the
 19
 20   settlement itself, (ii) the negotiations that resulted in that agreement, (iii) the
 21   intersection of the settlement with other pertinent law, particularly § 235 of the
 22
      William Wilberforce Trafficking Victims Protection Reauthorization Act, and (iv)
 23
 24   Defendants’ policies, practices and procedures affecting detained immigrant and
 25
      refugee children were essential to affording the Flores plaintiffs a fair chance of
 26
      overcoming Defendants’ ex parte application seeking to effectively terminate the
 27
 28 Settlement’s protections for thousands of accompanied minors.
  13                           Plaintiffs’ Motion for Attorneys’ Fees
                                               - 13 -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 21 of 23 Page ID
                                #:26489


  1          B.      Other qualified attorneys unavailable.
  2
             Further, few, if any, other lawyers in the country could or would have
  3
  4    successfully opposed Defendants’ effort to terminate the Settlement for
  5    accompanied class members at the inflation-adjusted EAJA rate. Market rates for
  6
       lawyers with skills and experience comparable to plaintiffs’ Class Counsel are in
  7
  8    the range of $975 hourly.
  9          These factors warrant the Court’s awarding attorney’s fees at rates “‘in line
 10
       with those prevailing in the community for similar services by lawyers of
 11
 12    reasonably comparable skill, experience and reputation.’” Nadarajah, supra, 569
 13    F.3d at 916. See also Declaration of Carol Sobel, Exhibit 5, ¶¶ 22-24 (Peter Schey’s
 14
       market rate is $975/hour).
 15
 16          Plaintiffs accordingly seek fees as reflected in the following table:
 17
             Attorney                 Hrs.                       Hourly Rate   Totals
 18
       Peter Schey                    38                         950           $36,100
 19
 20 Virginia Corrigan                 9                          205.20        $1,847
 21
       Laura Diamond                  6                          205.20        $1,231
 22
 23 Rachel Leach                      15.5                       205.20        $3,181
 24
       The total fees sought is $42,359.00.
 25
 26    V.            CONCLUSION
 27
             For the foregoing reasons, this Court should award Plaintiffs attorneys’ fees
 28
  14                                Plaintiffs’ Motion for Attorneys’ Fees
                                                   - 14 -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 22 of 23 Page ID
                                #:26490


  1    pursuant to 28 U.S.C. § 2412(d) as herein requested.
  2
       Dated: May 28, 2019.                      Respectfully submitted,
  3
                                                CENTER FOR HUMAN RIGHTS &
  4                                             CONSTITUTIONAL LAW
                                                Peter A. Schey
  5                                             Carlos Holguín
  6                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                Elena Garcia
  7
  8                                             LA RAZA CENTRO LEGAL, INC.
                                                Michael S. Sorgen
  9
                                                THE LAW FOUNDATION OF SILICON VALLEY
 10                                             LEGAL ADVOCATES FOR CHILDREN AND YOUTH
 11                                             Jennifer Kelleher Cloyd
                                                Katherine H. Manning
 12                                             Annette Kirkham
 13                                             Of counsel:
 14                                             YOUTH LAW CENTER
                                                Virginia Corrigan
 15
 16                                              /s/Peter Schey
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
  15                             Plaintiffs’ Motion for Attorneys’ Fees
                                                - 15 -
Case 2:85-cv-04544-DMG-AGR Document 545 Filed 05/28/19 Page 23 of 23 Page ID
                                #:26491


  1                               CERTIFICATE OF SERVICE
  2          I, Peter Schey, declare and say as follows:
  3
             I am over the age of eighteen years of age and am a party to this action. I am
  4
  5    employed in the County of Los Angeles, State of California. My business address
  6    is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.
  7
             On May 28, 2019 I electronically filed the following document(s):
  8
  9       • NOTICE OF MOTION AND MOTION FOR AWARD OF ATTORNEYS’ FEES;
            MEMORANDUM IN SUPPORT OF MOTION
 10
       with the United States District Court, Central District of California by using the
 11
 12    CM/ECF system. Participants in the case who are registered CM/ECF users will be
 13    served by the CM/ECF system.
 14
 15
       Dated: May 28, 2019                        /s/Peter Schey
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
  16                              Plaintiffs’ Motion for Attorneys’ Fees
                                                 - 16 -
